CALLISTER, Justice:
Defendants, Rex H. and Wilmina Cox, husband and wife, gave to plaintiff, Granite School District, an option to purchase some real property, which they owned in joint *21tenancy, for the sum of $43,000. The option was not exercised, and after its expiration plaintiff offered to pay $40,000 for the property. Defendants refused this offer, hut subsequently Rex wrote a letter to plaintiff which stated, “we wish to compromise and accept $42,000.” This letter was signed by Rex only.
Plaintiff tendered the $42,000, but defendants refused to accept it. Thereupon plaintiff filed suit seeking specific performance or, in the alternative, a decree of condemnation. Defendants failed to file an answer to the complaint and a defaplt judgment was entered against them. This judgment decreed specific performance and granted defendants $42,000 less certain costs.
Defendants then moved to set aside the default judgment. After a hearing, the lower court granted the motion as to Wil-mina but denied it as to Rex. Rex appealed to this court and we affirmed.1 Upon that appeal, we were presented only the question of the refusal of the lower court to set aside the default judgment against Rex. The action against Wilmina has remained pending in the lower court.
Upon remittitur, plaintiff sought an order of the lower court directing Rex to convey his undivided one-half interest in the property to it for the sum of $21,000. Rex, on the other hand, asked the court to order plaintiff to pay the sum of $42,000 for his interest. It was, and still is, Rex’s position that the judgment against him requires the payment of $42,000, and since it was affirmed by this court, the lower court is without jurisdiction to modify it. The lower court ordered Rex to convey his interest for $21,-000 and he appeals.
Utilizing hindsight, it should be noted that the lower court should have reformed the default judgment at the time he ruled upon the motions to set it aside. In granting Wil-mina’s motion, the property to be conveyed was reduced by her interest, and the judgment for $42,000 was no longer appropriate. The question now, however, is whether the lower court had the power to reform the judgment against Rex after the same had been affirmed by this court. Under the particular facts of this case, we are of the opinion that it did.
Rule 60(b) of the Utah Civil Rules of Procedure provides:
“On motion and upon such terms as are just, the court may in the furtherance of justice relieve a party * * * from a final judgment * * * for the following reasons: * * * (6) * * * a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or (7) any other *22reason justifying- relief from the operation of the judgment.”
 Applying the foregoing rule to the case at hand, the lower court was right in relieving plaintiff from the $42,000 judgment against it and determining the value of Rex’s interest to be conveyed. In this latter regard, the lower court, having no evidence to the contrary, was justified in holding that Rex’s interest was an undivided-one-half interest.2
It should be noted that this opinion should not affect any issues in the pending action against Wilmina.
Affirmed. Costs to plaintiff.
McDonough, crockett and WADE, JJ., concur.

. Board of Education of Granite School District v. Cox, 14 Utah 2d 385, 384 P.2d 806 (1963).


. Stark v. Coker, 20 Cal.2d 839, 120 P.2d 390.